        Case 2:19-cr-00003-RFB-NJK Document 37 Filed 06/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org
 7   Attorney for Esau Aziz Shahid
 8
 9                       UNITED STATES DISTRICT COURT

10                               DISTRICT OF NEVADA

11
     United States of America,                    Case No. 2:19-cr-003-RFB-NJK
12
                 Plaintiff,                        Emergency Stipulation to
13                                               Continue Self-Surrender Date
           v.
14
     Esau Aziz Shahid,                                    (First Request)
15
                 Defendant.
16
17
           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Peter S. Levitt, Assistant United States
19
20   Attorney, counsel for the United States of America, and Rene L. Valladares,

21   Federal Public Defender, and Raquel Lazo, Assistant Federal Public Defender,

22   counsel for Esau Aziz Shahid, that Mr. Shahid’s self-surrender date currently

23   scheduled for June 29, 2020 at 12:00 p.m., be continued for sixty (60) days to

24   Friday, August 28, 2020 at 12:00 p.m.
25
26
        Case 2:19-cr-00003-RFB-NJK Document 37 Filed 06/29/20 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     Defense counsel was advised by the Marshals that FCI Safford
 3   (Mr. Shahid’s designated BOP facility) is not currently accepting voluntary
 4   surrenders due to COVID-19. The Marshals explained that Mr. Shahid has two
 5   options: 1) he can begin serving his sentencing at FCI Victorville, and once FCI
 6   Safford opens up again then the BOP will coordinate his transfer from Victorville
 7
     to Safford, or 2) he can ask the Court for an extension.
 8
           2.     Mr. Shahid would like the opportunity to begin his sentence at his
 9
     designated facility rather than surrender to a different BOP facility and be
10
     transferred at a later date. Additionally, there appears to be little rehabilitation
11
     Mr. Shahid could benefit from if required to surrender next week. Given the
12
     pandemic, BOP facilities are not currently offering programming at this time.
13
           3.     The parties agree to this request.
14
           4.     Mr. Shahid’s Pretrial Services Officer, Misty Sanchez, has no
15
     opposition. Mr. Shahid is in full compliance.
16
           This is the first request for a continuance of Mr. Shahid’s surrender date.
17
18         DATED this 24th day of June, 2020.

19
20    RENE L. VALLADARES                        NICHOLAS A. TRUTANICH
      Federal Public Defender                   United States Attorney
21
22        /s/ Raquel Lazo                           /s/ Peter S. Levitt
      By_____________________________           By_____________________________
23    RAQUEL LAZO                               PETER S. LEVITT
      Assistant Federal Public Defender         Assistant United States Attorney
24
25
26
                                               2
         Case 2:19-cr-00003-RFB-NJK Document 37 Filed 06/29/20 Page 3 of 3




 1   .
                         UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF NEVADA
 3
 4   United States of America,                     Case No. 2:19-cr-003-RFB-NJK
 5               Plaintiff,                                   ORDER
 6         v.
 7   Esau Aziz Shahid,
 8               Defendant.
 9
10
11         IT IS ORDERED that Mr. Shahid’s self-surrender date currently scheduled

12   for Monday, June 29, 2020 at 12:00 p.m., is continued to Friday, August 28, 2020

13   at 12:00 p.m.

14                      26th day of June, 2020.
           DATED this _______

15
16
                                           RICHARD F. BOULWARE, II
17
                                           UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                             3
